The opinion of the court was delivered by
Burch, J.:
The appellant was convicted of violating the liquor law, and appeals.
Defendant says his contention generally is that the evidence of the state as a whole was not sufficient to warrant conviction of anything charged in the informatiosi. The information contained five counts. Defendant was convicted on two counts only, the first charging possession of intoxicating liquor, and the second charging a sale. Speaking generally and specifically, there was abundant evidence to sustain conviction on those counts, which are all that are involved here.
Witnesses for the state undertook to minimize or nullify the effect of testimony they had given at an inquisition held by the county attorney, showing defendant was guilty. The court permitted the *389county attorney to do what is necessary to be done in such cases, and defendant makes several complaints about that. This feature of the case is governed by the decision in the case of State v. Smarsh, 117 Kan. 238, 231 Pac. 52.
Complaints about instructions are without merit, and other complaints of the proceedings are so lacking in merit they need not be mentioned.
The judgment of the district court is affirmed.